Citation Nr: 0512490	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a jaw disorder, 
including temporomandibular joint dysfunction (TMJ).

2.  Entitlement to service connection for migraine headaches, 
including secondary to TMJ.


WITNESS AT HEARING ON APPEAL

Appellant, with assistance of a member of the Veterans 
Services Division of the VA.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1997 to July 2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which among other things, denied service connection for TMJ 
and migraine headaches.

The veteran claims that her TMJ resulted from dental surgery 
performed during service.  The service medical records (SMRs) 
contain notes of multiple dental procedures performed on the 
veteran during service.  To the extent that she claims 
service connection for other matters arising from these 
procedures, such as tooth extraction, these matters are 
referred to the RO for appropriate consideration.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (citing EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991)) (where appellant 
claimed service connection for TMJ, Board erroneously failed 
to consider issue of service connection for tooth 
extractions).

After the veteran testified at a November 2003 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the Board, in February 2004 
remanded both claims for additional development, including VA 
examinations to determine the etiology of both claimed 
disorders.  That development has taken place, Stegall v. 
West, 11 Vet. App. 268, 271 (1998), and the Board will now 
decide both claims.


FINDINGS OF FACT

1.  The private dentist's general, ambiguous statement of a 
possible relationship between the veteran's TMJ and her in-
service oral surgery does not constitute competent, probative 
evidence and is not a sufficient basis on which to establish 
service connection for this disorder.

2.  The VA examiner opinions, indicating that there was 
insufficient evidence on which to conclude that the TMJ was 
related to oral surgery or other dental treatment during 
service, were based on careful review of the service and 
post-service dental and medical records and adequately 
explained the reasons for their conclusions.

3.  The competent, probative evidence of record reflects that 
the veteran's migraine headaches are due to her non-service-
connected TMJ rather than her military service.


CONCLUSIONS OF LAW

1.  A jaw disorder, including TMJ, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Migraine headaches were not incurred in or aggravated by 
service and is not secondary to a service connected disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  The RO met this requirement here.  After 
receiving the veteran's July 2001 claim that included her 
claim for service connection for migraine headaches, the RO 
sent a November 2001 letter VCAA letter regarding this claim.  
When the veteran sent a December 2001 letter adding a claim 
for service connection for residuals of jaw surgery, the RO 
replied with a February 2002 VCAA letter addressing this 
claim.  The RO did not take any adjudicative action until 
June 2002, when it issued its rating decision that the 
veteran appealed to the Board.  Thus, in compliance with 
Pelegrini, the RO provided VCAA notification to the veteran 
prior to its initial adjudicative action on his claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The RO's November 
2001 and February 2002 letters told the veteran what the 
evidence had to show in order to establish entitlement to 
service connection for the claimed disorders.  The letters 
also indicated the information or evidence needed from the 
veteran and the RO's duty to assist the veteran in obtaining 
this information or evidence.  The RO also wrote, on page 2 
of the November 2001 letter and page 3 of the February 2002 
letter: "Tell us about any additional information or 
evidence that you want us to try to get for you."  In 
addition, after the Board remanded the veteran's claim, the 
AMC in a March 2004 letter again informed her of the evidence 
necessary to establish entitlement to service connection for 
both claimed disorders, as well as the respective 
responsibilities of VA and the veteran in obtaining evidence 
in support of these claims.  The AMC also wrote: "Please 
provide us with any evidence or information you may have 
pertaining to your appeal."  In addition, the RO included in 
its March 2003 statement of the case (SOC) the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, VA complied with the VCAA notice content requirements, 
as it provided the information specified by Pelegrini, 
including indicating to the veteran that she should provide 
any information or evidence in her possession pertaining to 
her claim.

Moreover, the veteran's SMRs, with one possible exception 
discussed below, and private and VA treatment records 
identified by the veteran have been obtained.  Moreover, as 
directed by the Board, the AMC sought and obtained relevant 
private treatment records and arranged for VA examinations to 
address the relationship between each of the veteran's 
claimed disorders and her military service.  There is no 
indication that any other private or Federal records exist 
that should be requested, or that any pertinent evidence was 
not received.  VA thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

The Board notes that, although the veteran stated in her 
April 2005 letter that the records of her in-service dental 
implant surgery had "been removed," the veteran's SMRs, 
including dental records, are on file, and include 
information regarding her surgery, although there is no 
contemporaneous operation report.  And, as discussed below, 
even if such a contemporary account ever existed, the 
November 2004 VA examiner found that they would not have 
altered his conclusion.  Any failure in this regard was 
therefore not prejudicial because, as demonstrated below, the 
absence of such a report did not affect the essential 
fairness of the adjudication.  Mayfield, slip op. at 15.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Applicable Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a) (2004).  Service 
connection may also be granted for a disability that is 
proximately due to, the result of, or aggravated by, an 
already service-connected condition.  See 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  When 
chronicity of disease or injury in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).


TMJ

The service dental records reflect that in June 1997, the 
veteran had episodic slight pain and slight swelling in tooth 
number 13.  She was referred for retro fill treatment, 
prescribed pain medication, and told to report back if the 
symptoms continued.  Later that month, she elected to have 
the tooth extracted and a bridge inserted.  In November 1997, 
the veteran underwent removal of the mesial plate of tooth 
number 15.  In December 1997, she underwent a total 
pulpectomy of tooth number 19.

In April 1998, the veteran was counseled regarding teeth 
numbers 1 and 17, including regarding IV sedation.  Later 
that month, she indicated she understood the instructions for 
IV sedation and postoperative instructions.

Teeth numbers 1 and 17 were removed in June 1998.  The 
veteran underwent oral surgery in June 1998.  Although a 
dental health notation contains the date of June 2, 1997 for 
the veteran's Oral and Maxillofacial surgery at the 
EAMC/DENTAC at Fort Gordon, Georgia, the Board finds that 
this date is erroneous, and should be June 2, 1998.  This 
conclusion is based on the dates of the other dental 
treatment records, including the June 2, 1998 Conscious 
Sedation Flowsheet, which contains the same references to 
amounts of sedatives administered, the June 2, 1998 Request 
for Administration of anesthesia and for Performance of 
Operation and other procedures, as well as the follow-up 
notation dated June 4, 1998.  The June 4, 1998 follow-up note 
indicated continued pain and edema, with no fever.  The 
veteran subsequently experienced pain to percussion in teeth 
number 18 and 19, and in the areas of teeth numbers 18 and 
19, and pain from hot and cold and when chewing.  She also 
indicated at that time that she desired implants in the areas 
of teeth numbers 13 and 14, and was placed on the waiting 
list for this procedure.  A July 1998 examination indicated 
tooth number 19 was tender to percussion and ached.  
Examination revealed possible missed canal distal root.  Re-
treatment for this tooth was administered in August 1998.

In March 1999, the veteran was evaluated for the desired 
implants, and the recommendation was for implants for teeth 
areas 13 and 14, with crowns for teeth numbers 2, 19, and 
possibly 3.  In May 1999, the overhang was removed from tooth 
number 2.

As noted, the implantation of teeth numbers 13 and 14 took 
place, but there is no contemporaneous report of this 
procedure.  A June 2, 1999 clinical services discharge note 
indicate the diagnosis/problems as partial edentalism, the 
studies/procedures/ results were chin bone harvest, sinus 
lift on left with bone graft, and 2 dental implants.  The 
note indicated that the procedures were well tolerated and 
the veteran was discharged in stable condition.  A June 4, 
1999 telephone consultation indicated that the veteran 
reported resumption of activities of daily living and denied 
redness, swelling, streaking, or pain from the site of the 
IV.  There were no other problems or concerns identified at 
this time.  

On June 10, 1999, at the Connelly Health Clinic, the veteran 
complained of tracheal/throat pain and had an NG tube placed.  
The veteran also complained of right ear pain.  There was no 
fever or decline in hearing.  Physical examination revealed 
head, eyes, ears, nose, and throat normal, and the neck 
positive for adenopathy.  She was told to return in 10 days 
if the problem persisted, but did not do so.  She did 
however, appear at Eisenhower Army Medical Center for 
emergency care and treatment on June 18, 1999.  At that time, 
she complained of swelling in the sinus area since the June 
2, 1999 surgery.  The veteran was referred back to Connelly 
for evaluation, but there is no indication that such 
evaluation took place.  November 1999 progress notes indicate 
that the procedure performed was phase II x 2 maxillary left 
and removal of osteomed plate and screws.

On May 25, 2000, at the same time as her separation 
examination, the veteran was given a complete dental 
examination and it was indicated that all dental treatment 
had been completed.  It was also noted that follow up care 
for implants was discussed.

On the May 2000 separation examination, the veteran's nose, 
sinuses, mouth, and throat were all normal, and no 
abnormality relating to the veteran's jaw was noted.  In the 
contemporaneous report of medical history, the veteran 
indicated that her past/current medical history did not 
include severe tooth or gum trouble, sinusitis, bone, joint, 
or other deformity.

At a February 2002 VA dental examination, the examiner noted 
that there was no documentation of TMJ symptomatology 
subsequent to the June 2, 1999 surgery, even though the 
veteran received considerable dental treatment during that 
time period.  The veteran complained of noise and pain of the 
TMJ with discomfort of the lower anterior, the site of the 
graft harvest site, with occasional swelling.  There was no 
loss of motion, but there was restriction of types of food, 
distance of opening, and crepitus of the left TMJ and some 
deviation to the left during opening.  Panoramic radiographs 
revealed no apparent pathology, but the examiner noted that 
other types of radiographs could be of greater diagnostic 
value.  The diagnosis was TMJ, and the examiner wrote: 
"Whether this can be correlated to the surgery of 1999 would 
be speculative."

In a December 2002, "H.M.", D.D.S., wrote that he first saw 
the veteran in October 2000, at which time she presented with 
complaints of TMJ pain, occasional popping sounds while 
chewing, history of intermittent jaw locking, and decreased 
opening of mouth.  The veteran stated that the complaints 
started with popping sounds that occurred after the in-
service implants, and have become progressively worse.  
Clinical evaluation showed significant chewing muscle pain 
and spasm, TMJ tenderness, and decrease in jaw opening.  Dr. 
"H.M." wrote: "Although the etiology of TMJ disorders may 
be multifactorial [i.e., a number of causes may be present] 
in any given patient, oral surgical procedures may be 
contributory for any given patient, and any restoration which 
is 'high' [i.e., occludes first, or prematurely, when 
compared with other teeth] often is a common cause."

September 2003 notes of Dr. "G." report inflammation of 
TMJ.  The note reads, "Review cause and treatment of TMJ. 
Occlusal adjust number 19 with cleft interference in CA."  

At the November 2004 VA dental examination, the physical 
examination was noted to be the same as the February 2002 
examination.  The diagnosis was TMJ dysfunction.  The 
examiner repeated the February 2002 examiner's statement that 
there was no documentation to substantiate any TMJ concerns 
despite multiple dental visits postoperatively.  The examiner 
also wrote: "I cannot definitely state that the 
temporomandibular joint problem is related to the implant 
placement and other surgery.  However, if the patient 
received general anesthesia as the medical note of June 10, 
1999 seemed to imply, it is possible that injury could have 
occurred to the joint during the procedure without patient 
awareness.  One would expect, however, that [TMJ] symptoms 
would have occurred soon thereafter and mention would have 
been documented to that effect."  The examiner concurred 
with "H.M." that the etiology of TMJ may be multifactorial, 
but noted, "subsequent occlusal adjustment/equilibration of 
teeth, including the implant area to improve the bite, 
apparently did not lessen [TMJ] symptoms."  The November 
2004 examiner also concurred with Dr. "H.M." that oral 
surgical procedures may be contributory for any given TMJ 
patient, but stated, "[N]either [Dr. "H.M."] nor I can 
state with certainty that the implant procedure was 
definitely the cause" of the veteran's TMJ.

The veteran also submitted Internet materials relating to 
TMJ.  In addition, she testified at the November 2003 
videoconference hearing that she had problems after the June 
1999 surgery, such as with her bite and severe migraine 
headaches, but did not seek medical attention for these 
problems because "I was trying to be hooyah, hooyah" 
(Hearing transcript, p. 5).  She also stated that she did not 
relate the surgery to her symptoms because she had not been 
told of possible problems from the procedure (Hearing 
transcript, p. 5).  

Based on the above, service connection for a jaw disorder, 
including TMJ, must be denied, because there is no competent, 
probative evidence of record indicating that the veteran's 
TMJ is related to the dental procedures she underwent during 
service or otherwise related to service.  Dr. "H.M."'s 
opinion did not constitute competent probative evidence of 
such a nexus for two reasons.  First, he stated only that TMJ 
"may be" caused by many factors and that oral surgery "may 
be contributory for any given patient."  Such a general, 
ambiguous opinion, phrased in terms that essentially amount 
to "may or may not," is insufficient to establish service 
connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Moreover, Dr. "H.M." did not 
indicate that the he reviewed the SMRs rather than basing his 
conclusions on the history provided by the veteran as well as 
his examination of her.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence).

In contrast, both the February 2002 and November 2004 VA 
examiners carefully reviewed the SMRs, including review of 
Dr. "H.M."'s opinion by the November 2004 examiner.  Based 
on this review, they concluded that there was insufficient 
evidence on which to base a conclusion that the TMJ was 
related to the in-service dental procedures.  Significantly, 
both examiners pointed to the fact that, although there was 
subsequent dental treatment after the June 1999 oral surgery 
and May 2000 discharge, there was no mention of any TMJ-
related symptoms during this time.  This conclusion is 
supported by the clinical evidence, including the same day 
clinical services discharge note indicating the procedure was 
well-tolerated, the resumption of activities of daily living 
shortly thereafter, the lack of any abnormalities noted on 
the May 2000 separation examination and contemporaneous 
report of medical history, as well as the May 2000 dental 
notes indicating that all dental treatment had been completed 
and follow-up care for implants was discussed, without any 
mention of specific symptoms of TMJ dysfunction.  This 
evidence also indicates that the minor post-operative 
symptoms that the veteran experienced after the June 1999 
oral surgery, such as throat and ear pain unaccompanied by 
fever, decline in hearing or other abnormalities other than 
adenopathy, were acute and transitory and resolved without 
residual disability.  Moreover, it is also not indicated by 
any of the evidence that the implant used was poorly fitted 
or poorly aligned.

Moreover, the Internet materials submitted by the veteran are 
not competent probative evidence of a relationship of her TMJ 
to service because they relate only to TMJ generally, and do 
not address the issue of whether her TMJ is related to the 
dental procedures she underwent during service.  In addition, 
while the veteran is competent to testify to her TMJ 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
she is not competent to testify as to a possible connection 
between her TMJ and service, as the latter is a question of 
etiology requiring medical expertise.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).

And, as noted, while the veteran claims that the records of 
her June 1999 dental implant surgery have been removed from 
her claims folder, she has not shown that this is the case.  
There are many notations regarding the pre and postoperative 
care given to the veteran, including from both the Eisenhower 
Army Medical Center and the Connelly clinic, and it therefore 
appears that those institutions have relinquished all of the 
records in their possession.  Moreover, the November 2004 
examiner wrote that, even if the notes of the June 1999 
surgical procedure had shown that the veteran was given 
general anesthesia, rendering her unaware of a joint injury 
at that time, residuals of such an injury would have 
manifested soon thereafter, and been mentioned in the notes 
of the veteran's subsequent dental treatment.  Thus, such a 
contemporaneous record, even if it had existed, would not 
have altered the November 2004 VA examiner's opinion.  
Consequently, if failing to obtain this possibly non-existent 
record was error, such error was non-prejudicial, because it 
did not affect the essential fairness of the adjudication.  
Mayfield, slip op. at 15.

For the above reasons, there is no competent, probative 
evidence of record that the veteran's TMJ dysfunction is 
related to her in-service oral surgery, her other dental 
treatment during service, or otherwise related to service.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for a jaw disorder, including 
TMJ, the benefit-of-the-doubt doctrine does not apply, and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Migraine Headaches

The veteran stated in her July 2001 claim that her migraine 
headaches were due to trauma to her head during service.  She 
also indicated at the videoconference hearing and elsewhere 
that her headaches were due to her TMJ.  Because the Board 
found above that the veteran is not entitled to service 
connection for TMJ, she cannot receive service connection for 
migraine headaches secondary to this disorder.  See 38 C.F.R. 
§ 3.310(a)(2004) (providing for service connection where a 
disability is proximately due to or the result of a service-
connected disease or injury).

In addition, there are no records of any treatment for 
headaches in the SMRs.  The veteran's head and neurological 
examination were normal at the May 2000 separation 
examination.  The veteran indicated in the contemporaneous 
report of medical history that her past/current medical 
history did not include head injury or frequent or severe 
headaches.  April 2001 private treatment notes diagnose the 
veteran with headaches, but do not opine as to their 
etiology.  Similarly, the December 2001 VA examiner did not 
opine as to the etiology of the veteran's migraine headaches.  
The November 2004 VA examiner, noting that she could find no 
mention of headaches in the veteran's claims file, found that 
the veteran's headaches were triggered by her TMJ.

Thus, the only medical opinion given as to the etiology of 
the veteran's migraine headaches is that of the November 2004 
VA examiner, who found, after reviewing the claims file, that 
the veteran's headaches were related to her TMJ and not her 
military service.  The preponderance of the competent 
probative evidence of record therefore reflects that the 
veteran's migraine headaches are not related to her military 
service.  And, as explained above, the veteran cannot be 
granted service connection for her migraine headaches because 
they result from her non-service-connected TMJ.  The claim 
for service connection for migraine headaches must therefore 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for a jaw disorder, 
including TMJ, is denied.

The claim for service connection for migraine headaches is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


